Filed 10/7/20 P. v. Yocom CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F077786
           Plaintiff and Respondent,
                                                                          (Tulare Super. Ct. No. PCF340051)
                    v.

 MICHAEL ALAN YOCOM,                                                                      OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Michael B.
Sheltzer, Judge.
         Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Kathleen A. McKenna, Julie A.
Hokans and Timothy L. O’Hair, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       Appellant/defendant Michael Alan Yocom was convicted of the attempted murder
of a peace officer and additional offenses, and sentenced to 30 years to life plus 10 years,
after resisting a deputy who tried to arrest him for violating a restraining order,
threatening to kill him, beating him with his handcuffs, and partially pulling the deputy’s
gun out of his holster. On appeal, defendant contends his defense counsel improperly
conceded his guilt on four of the six charges in closing argument, in violation of his
constitutional rights. Defendant also argues the matter must be remanded for the court to
consider whether to dismiss the prior serious felony enhancement, strike the prior prison
term enhancements, and recalculate his credits.
       We remand the matter on the sentencing issues and otherwise affirm.
                                           FACTS
The restraining orders
       Charles and Tina Yocom, defendant’s father and stepmother, lived in a house on a
rural property in Strathmore. On October 19, 2015, the Tulare County Superior Court
granted Ms. Yocom’s motion and issued a domestic violence restraining order for
defendant to stay at least 100 yards away from Ms. Yocom, her house, property, and/or
driveway; prohibiting defendant from harassing, stalking, attacking, assaulting, or
molesting her; and contacting her, either directly or indirectly. The order was valid until
October 19, 2018. On February 5, 2016, the restraining order was served on defendant.
       On April 8, 2016, the court granted Mr. Yocom’s motion and issued a similar
restraining order against defendant with the same prohibitions, with the additional
provisions to stay 100 yards away from Mr. Yocom’s vehicle and workplace. Defendant
was also ordered to immediately move out of his father’s Strathmore residence. The
order was valid until April 8, 2018. On or about April 11, 2016, the restraining order was
served on defendant.



                                              2.
Defendant arrives at the residence
       On August 28, 2016, defendant arrived at the Yocums’ residence in Strathmore
and knocked on the front door. Ms. Yocum opened the door and told defendant to leave.
She called the sheriff’s department and watched him walk away.
       Mr. Yocum was outside and saw defendant walking through his property. He told
defendant to leave or he would call the police. Defendant raised his hands as if to say,
“ ‘What’s up’ ” or “ ‘I don’t care,’ ” and kept walking.
       Shortly after 5:00 p.m., Tulare County Sheriff’s Deputy Douglas Reuter responded
to the Yocums’ residence. Reuter spoke to them and determined defendant had violated
the domestic violence court orders. Defendant was not on the property. Based on their
information, Reuter drove his patrol vehicle on a nearby road to look for defendant.
Deputy Reuter’s initial contact with defendant
       Deputy Reuter found defendant sitting against a tree in an orchard that was about a
mile and a half from the Yocums’ property. Reuter parked his marked patrol vehicle and
got out to talk to defendant.
       Deputy Reuter had been a deputy for approximately nine months. He was wearing
his sheriff’s department uniform. He carried his service firearm on his left side because
he was left-handed. He also had pepper spray and a baton on his belt. He did not have a
Taser because he had not yet completed the required training course.
       Deputy Reuter walked up to defendant and identified himself as a deputy. He
asked defendant to stand up and defendant did so. Reuter said he needed to talk to
defendant and conduct a pat down search for weapons for officer safety. Defendant
turned around and placed his hands on top of his head.
       Deputy Reuter testified defendant was not aggressive, but he seemed upset.
Reuter conducted the pat down search without incident. He found a metal object, a
length of rope, and some cash in defendant’s pockets, and tossed them away. It was later
determined the metal object was a small flashlight.

                                             3.
         Deputy Reuter testified that as he conducted the pat down search, defendant kept
asking if he was going to jail. Defendant started to tense up and “became agitated and his
muscles were locking up as if he were going to do something.”
         After completing the pat down search, Deputy Reuter moved defendant’s hands
from above his head to behind his back, because he was going to put him in handcuffs
and arrest him for violating the restraining order. While Reuter was not normally
permitted to arrest a person who committed a misdemeanor outside his presence, there
was an exception to that policy for a person who violated a domestic violence restraining
order.
         Defendant kept saying he was not going to jail. Deputy Reuter told defendant to
relax and they would work it out. As Reuter reached for his handcuffs, defendant pulled
his hands away from Reuter. Defendant punched Reuter in the head with his right fist.
Reuter immediately sent out a radio broadcast that he was in a fight with a suspect.
         Defendant walked away from Deputy Reuter and picked up the metal object, the
rope, and the other items that Reuter had tossed from his pockets. Defendant backed
away and faced Reuter. Reuter pulled out his baton and walked toward defendant.
Defendant continued to step back and kept saying, “ ‘I am not going to jail.’ ” Reuter
told defendant to relax and get on the ground.
         Defendant started to walk toward Deputy Reuter. When defendant was within a
few feet, Reuter pulled out his firearm with his left hand. Defendant said, “ ‘Don’t shoot
me’ ” and backed away. Reuter returned his firearm to his holster and secured it.
Defendant threatens Reuter
         Deputy Reuter testified defendant continued to ignore his orders to get down on
the ground. Reuter pulled out his baton and hit defendant on the left arm, and again
ordered him to get down. Defendant refused to comply and said, “ ‘I’m going to
f[**]king tie you up, f[**]king kill you.’ ” Defendant was within two feet of Reuter.



                                             4.
Reuter continued to strike defendant with the baton. The baton strikes did not seem to
have any effect on defendant.
       Deputy Reuter testified defendant initially backed away, and then started to move
toward him again. Reuter backed up and tripped on a small tree or drip line. Reuter fell
on his back, dropped his baton, and rolled on his left side to protect his firearm.
Defendant fell on top of Reuter’s right side.
Reuter’s body camera
       Deputy Reuter’s body camera was activated for part of the encounter and the
video lasted one minute 31 seconds. The audio began 30 seconds into the video. The
prosecution introduced the video and an audio transcript into evidence.
       The silent part of the videotape began with Deputy Reuter and defendant in the
orchard. Reuter had apparently concluded the pat down search. Defendant’s hands were
on top of his head, and Reuter guided defendant’s hands behind his back and appeared
about to place him in handcuffs. Defendant swung his hand down, pushed away from
Reuter, walked forward, leaned down to the dirt, and apparently retrieved the items that
Reuter found in his pockets and tossed away.
       Defendant turned around and faced Deputy Reuter. Reuter walked toward
defendant, and defendant walked away from him. When the audio begins, Reuter is
heard repeatedly ordering defendant to get on the ground. Defendant backed away and
yelled, “You better get the f[**]k away from me,” and “I’m telling you mother-f[**]ker
get the f[**]k away.”
       Deputy Reuter told defendant to relax and get on the ground. Defendant kept
backing up and again told Reuter to stay away from him. Reuter pulled out his baton,
kept walking toward defendant, and again told him to get on the ground.
       Deputy Reuter got closer to defendant and briefly pulled out his gun with his left
hand. Defendant yelled, “Don’t shoot me, mother f[**]ker.” Reuter returned the gun to
his holster. Reuter still had the baton in his right hand, walked toward defendant, and

                                                5.
continued to tell him to get on the ground. Defendant walked away from him and yelled,
“Get the f[**]k away from me I’m gonna tie your ass up mother-f[**]ker!”
           Deputy Reuter was close to defendant and swung the baton at him several times.
Reuter fell, and defendant got on top of him, and they struggled with each other.
According to the transcript, defendant told Reuter: “Bitch, you mother …. Bitch, I’m
gonna kill you motha--.” Reuter again told him to relax as they struggled, and the video
ended.
           Deputy Reuter testified the video ended because his body camera became
disconnected during the struggle. However, the struggle continued after the body camera
video ended.
Defendant chokes Reuter
           Deputy Reuter testified after he fell, defendant fell on top of him and wrapped his
arm around his neck. Defendant choked him and made it harder for Reuter to breath.
Defendant hit Reuter’s chest with the metal object that Reuter had earlier found in his
pocket, later determined to be the small flashlight. Reuter kept telling defendant to relax,
and defendant repeatedly said, “ ‘I am going to f[**]king kill you, I am not going to
jail.’ ”
           Deputy Reuter testified he was scared and knew the closest backup deputy was “a
long way away so it was just me and him.” Reuter did not try to use his pepper spray.1
           Defendant continued to choke Deputy Reuter with one arm, dropped whatever he
was holding in his other hand, and reached for Reuter’s handcuffs on his belt. Reuter
tried to pull defendant’s arm from around his neck. Defendant grabbed the handcuffs and
used them “kind of as knuckles” and hit Reuter in the chest five to 10 times.


           1
         Deputy Reuter testified that he knew defendant had been involved in an incident
with another deputy the prior week where he had taken pepper spray away from the
deputy, and Reuter believed defendant was already “more dangerous” than he had been
during the prior incident.


                                                6.
Defendant reaches for Deputy Reuter’s firearm
       Deputy Reuter obtained control of the handcuffs and tossed them away.
Defendant continued to choke Reuter with his left arm. Reuter was on his back, and
defendant used his left arm to reach for his service weapon. Defendant unlocked the
holster and started to pull out the firearm.
       Deputy Reuter testified he reached for his gun. He realized defendant’s hand was
on the grip and he had pulled it out of the holster. Defendant was still on top of Reuter,
and they struggled over the firearm. Reuter feared that if defendant obtained control of
his firearm, defendant could shoot and kill him and any backup officers who arrived at
the scene.
Deputy Reuter fires his weapon at defendant
       Deputy Reuter gained control of his firearm and pushed defendant away from him.
Reuter remained on his back on the ground. Reuter ordered defendant to stop resisting
and defendant came at him again.
       Deputy Reuter testified he used his firearm and discharged his entire clip of 11
shots at defendant. Reuter believed he was sitting on the ground and facing defendant
when he fired.
       Deputy Reuter fired his gun at defendant because believed he was going to be
killed. “… I had tunnel vision. I knew he was a threat, I knew he was – he was trying to
kill me. I did what I knew at that time, what I should do, and there’s a million of other
things that were playing in my head. [¶] When you are in fear for your life, there’s
things that happen to your body and to your mind, to your senses that focus – makes all
of your focus to the one thing, the threat, and things are not exactly a distance.”
       Deputy Reuter testified some, but not all, of his gun shots hit defendant.
Defendant was wounded but walked away from Reuter and went into the orchard. Reuter
repeatedly told defendant to stop and he would get him help, but defendant kept walking.



                                               7.
       Deputy Reuter contacted dispatch, reported shorts were fired, and requested
medical assistance for defendant. After defendant walked for about 50 yards, he fell to
the ground. Reuter placed him in handcuffs and waited for backup and medical
assistance to arrive.
       Deputy Reuter testified that after the incident was over, he had cuts and bruises on
his forehead, arms, and around an eye. He was also covered with defendant’s blood from
the gunshot wounds.2
Brandon Woods describes the shooting
       Brandon Woods was driving by the orchard when he noticed a marked patrol
vehicle parked in an odd position on the side of the road. Woods slowed down to see
what was going on. He saw two men, later identified Deputy Reuter and defendant.
They were on the ground and fighting.
       Woods got out of his car to see if the officer needed help. Woods testified
defendant and Deputy Reuter split apart, and both of them stood up. Reuter and
defendant stood face-to-face, about seven to 10 feet apart. Woods testified defendant
stood in a “threatening position” with his fists clenched at his sides, and it “sounded like
he was saying something,” but Woods could not hear what he said. Defendant leaned
forward like he was going to run toward Reuter. Woods testified defendant acted like “he
wasn’t all there” and had no expression on his face.
       Woods testified Deputy Reuter drew his gun and repeatedly yelled at defendant to
stop and get on the ground. Defendant did not comply and walked toward Reuter.
Reuter fired his gun at defendant multiple times. Woods was positive he emptied his
entire clip. Defendant turned around and walked into the orchard. Reuter ordered
defendant to stop and get down, but defendant kept walking. Reuter reloaded his weapon




       2   The Porterville Police Department subsequently investigated the shooting.

                                             8.
and followed defendant into the orchard. Woods backed away because he was frightened
and did not hear any more gunshots.
Prior incident
       On August 8, 2016, Tulare County Sheriff’s Sergeant Victor Bonilla was the shift
supervisor at the Porterville substation. Defendant was being transferred from the
holding cell into a van for transportation to the county jail. He jumped out of the van and
managed to get out of the leg shackles. Several deputies tried to restrain him, and a
struggle ensued on the ground; defendant took a can of pepper spray away from Deputy
Pinheiro’s belt. As Sergeant Bonilla and the other deputies got defendant into the van,
defendant tried to kick Bonilla.3
                            DEFENDANT’S TESTIMONY
       Defendant testified he was sitting under a tree on the property of Gary Fox,
someone he knew well, and had the right to be on private property. On cross-
examination, defendant admitted he went to his parents’ house but insisted he had an
ownership interest in the property. While the prosecution had introduced the restraining
orders into evidence that showed he had been served with them, defendant testified he did
not know about the orders and had never been served with them.
       Defendant testified Deputy Reuter “appear[ed] out of nowhere” and surprised him.
Reuter was in uniform and seemed to be a deputy, but he never identified himself and
defendant had never seen him before.
       Deputy Reuter told defendant to “turn around.” Defendant obeyed and complied
with the pat down search. Reuter took a “substantial amount of money” and other
“personal, sentimental” items out of his pockets, including “gold rings,” part of an old
microscope, and a length of rope he had just bought. Defendant claimed he had $800 in



       3The court granted the prosecution’s motion to introduce this evidence as relevant
to motive and intent pursuant to Evidence Code section 1101, subdivision (b).

                                             9.
his pockets even though the police report said the total cash was $102. Reuter threw
everything to the side.
       Defendant testified that based on Deputy Reuter’s conduct, he believed Reuter was
posing as an officer to rob him. Defendant tried to pick up his property and told Reuter
to stay away from him. Reuter used the baton against him, and defendant feared for his
life and thought it “ ‘was all over with.’ ”
       Defendant felt it was necessary to defend himself because he was on private
property and suspicious of Deputy Reuter.
       Defendant raised his arms to block Deputy Reuter’s baton, pushed him away, and
did not throw any swings at him. Reuter hit him with the baton. Defendant again tried to
pick up his belongings and Reuter pulled his gun.
       Defendant testified Deputy Reuter returned the gun to his holster and initially said
he did not fire any shots. However, defendant also claimed Reuter fired one shot and hit
him in the head, even though it could not be heard on the body camera footage.
       Defendant testified he did not recall making any statements or threats to Deputy
Reuter. Defendant conceded he might have made some “confrontational” statements. He
testified that if he did make any statements like that, it would have been “in the
excitement” and “because [of] the anxiety and the emotion of it all, it was in a self-
defense type thing.”
       Defendant testified they got into a “wrestling fight.” He said he might have used
his fists, but it was all self-defense, and he never intended to take Deputy Reuter’s
firearm or kill him. Defendant conceded that Reuter’s body camera showed that he fell
on top of Reuter.
       Defendant testified Deputy Reuter lied in court about everything and disagreed
about what Reuter’s body camera video showed. Defendant said he never put his arm
around Reuter’s neck; he never tried to choke Reuter; and he did not remove Reuter’s
handcuffs and hit Reuter with them. Defendant also disputed the accuracy of the body

                                               10.
camera audio and that he said he was going to tie up and kill Reuter. After the body
camera video was played again, defendant said, “If I said it, I said it. I am already in a
confrontational situation with him because he is charging me, hitting me with a baton,
and then he shoots me in the head.”
        Defendant testified he was walking away from Reuter when he was shot 11 times
in the back, and he was also hit in the arms, torso, chest, and head. On cross-
examination, the prosecutor asked defendant to review his medical records and
photographic exhibits. At one point, defendant conceded they showed he was not shot in
the back.4 The prosecutor also pointed out that his medical records showed the head
injury was from a baton blow, but defendant insisted that was a gunshot wound.
        Defendant also testified that Deputy Pinheiro’s account of the prior incident was
not accurate. He testified that he never kicked or resisted any officers, and he never took
a deputy’s pepper spray. Instead, defendant said he was “brutally assaulted” by the
deputies that day because they “slammed” him down in the transportation van while he
was shackled.
        Defendant admitted that in November 2008, he was convicted of felony grand
theft, receiving stolen property, and evading, but claimed the convictions had been
reversed. He was convicted of resisting a peace officer in December 2003 and November
2008.
                                       REBUTTAL
        As rebuttal evidence, the court granted the People’s motion to introduce additional
evidence about defendant’s prior encounters with law enforcement officers.




        4Neither party called a physician or other medical expert to testify about the
nature and extent of defendant’s gunshot wounds. According to the probation report,
defendant was shot in his right inner shoulder, left inner forearm, left elbow, left upper
thigh, left outer forearm, and a grazing gunshot wound to his forehead.

                                             11.
       Deputy Jason Baillie testified he was involved in the altercation between
defendant and several other deputies on August 8, 2016. Defendant was in leg shackles
and loaded into the transportation van for the drive from the substation to the jail.
Defendant kicked the closed doors and demanded to be escorted out so he could smoke a
cigarette. Baille said no and started to drive out of the substation. Defendant kept
violently kicking the doors, and Baille decided to remain in the substation to deal with the
situation in a secure area.
       After he parked at the substation, Deputy Baille opened the van’s doors and
ordered defendant out. Defendant refused and cursed him. Baille tried to pull defendant
out and defendant kicked him. Deputy Pinheiro and other deputies tried to restrain
defendant. Sergeant Bonilla ordered defendant to calm down. Defendant continued to
kick and struggle, and he managed to swing off his leg shackles. Defendant grabbed
pepper spray from Pinheiro’s belt. Defendant was ultimately restrained, and the deputies
regained control of the pepper spray before defendant used it.
       On May 18, 2016, defendant was involved in another incident when he was
contacted by Deputy Pinheiro. Defendant ran to a bicycle and rode away. He was
subsequently apprehended and resisted the deputies who were arresting him. When
Pinheiro contacted defendant that day, defendant ran to a nearby bicycle and fled.
Defendant was ultimately apprehended, and he resisted the arresting deputies.
       The court advised the jury that in April 2016, defendant was placed on summary
probation for a misdemeanor violation of the restraining order.
                                 PROCEDURAL HISTORY
The charges
       Defendant was charged with the following offenses: count 1, attempted murder of
a peace officer (Pen. Code, §§ 664/187, subd. (a));5 count 2, assault with a deadly

       5   All further statutory citations are to the Penal Code unless otherwise indicated.


                                              12.
weapon on a peace officer (§ 245, subd. (c)); count 3, criminal threats (§ 422); count 4,
resisting an executive officer by threats or violence (§ 69), with the personal use of a
dangerous weapon, a metal instrument (§ 12022, subd. (b)(1)); count 5, resisting arrest
and removing and taking an officer’s firearm (§ 148, subd. (c)); and count 6,
misdemeanor violation of a domestic relations court order (§ 273.6, subd. (a)). It was
further alleged that defendant had one prior serious felony conviction (§ 667, subd. (a)),
one prior strike conviction, and six prior prison term enhancements (§ 667.5, subd. (b)).
       The court appointed the public defender to represent defendant.
Pretrial Marsden hearings
       On September 9, 2016, shortly after the arraignment, the court heard and denied
defendant’s Marsden motion.
       On December 9, 2016, defendant said he wanted to bring “criminal charges”
against the district attorney and arresting officer for perjury and requested a Marsden
hearing. The court conducted another in camera hearing and denied the Marsden motion.
       On January 13, 2017, defendant requested to represent himself, and said he wanted
to “resolve” the case with the district attorney. As the court advised defendant about his
right to counsel, defendant clarified he wanted to have an attorney, but he did not want
the public defender, and instead requested a Marsden hearing. The court conducted
another in camera hearing and denied the Marsden motion.
       At a hearing on February 24, 2017, defendant addressed the court and demanded a
“resolution” of the charges from the district attorney. The deputy district attorney said
defense counsel had inquired about a plea offer and there was nothing on the table.
       On March 24, 2017, the court heard and denied another Marsden motion. The
court also denied defendant’s section 995 motion to dismiss.
Pretrial competency proceedings
       On May 4, 2017, defendant told the court that the district attorney had agreed to
dismiss all charges and release him. Defense counsel declared a doubt as to defendant’s

                                             13.
competence. The court suspended criminal proceedings and appointed Dr. Middleton to
examine him pursuant to section 1368.
       On June 5, 2017, Dr. Middleton filed a report that stated defendant refused to
cooperate with his evaluation, and he was malingering and competent to stand trial.
       On July 6, 2017, the court reviewed Dr. Middleton’s report and defense counsel
asked for another evaluation. Defendant objected and made another Marsden motion.
The court heard and denied the Marsden motion.
       The court directed Dr. Middleton to examine defendant again, and appointed
Dr. Hughes to examine defendant pursuant to section 1368. Defendant demanded a plea
offer for time served. Defense counsel said the district attorney had already refused to
reduce the charges.
       On July 13, 2017, Dr. Hughes filed a report that found defendant was competent to
stand trial.
       On August 8, 2017, Dr. Middleton filed another report, stated he was able to
conduct an evaluation, and found defendant was not competent to stand trial and needed
psychiatric care.
       On September 22, 2017, the court heard and denied another Marsden motion.
       On October 31, 2017, the court held a contested hearing on defendant’s
competency; defendant waived his right to a jury. Dr. Middleton’s second report found
he was not competent. The prosecutor submitted on Dr. Hughes’s report that defendant
was competent and argued defendant’s prior statements to the court also showed his
competency. Defendant testified at the hearing that he was competent, he wanted to file
charges against his attorney for doubting his competency, and the court should have
already dismissed the charges.
       The court found defendant was competent and reinstated criminal proceedings.




                                            14.
The court grants defendant’s Marsden motion
       At the October 13, 2017, hearing, shortly after the court found he was competent
and reinstated criminal proceedings, defendant made another Marsden motion and the
court conducted an in camera hearing.
       After conducting the in camera hearing, the court reconvened and advised the
prosecutor that it had not found the public defender had been ineffective, but it had
“reluctantly” granted defendant’s Marsden motion, discharged the public defender, and
appointed conflict counsel to represent defendant.
Jury trial
       On January 9, 2018, defendant’s jury trial began with motions. Defendant was
represented by Mr. Ramirez, who had been appointed from the conflict counsel list.
Defense counsel said he needed to review the prior conviction allegations to determine if
any were subject to reduction under Proposition 47.6
       On January 11, 2018, defense counsel declared a doubt about defendant’s
competency. The court stated defendant acted both rationally and irrationally during
trial, and it was not sure if he was incompetent or malingering. Defendant objected and
said he was competent and ready for trial. The court conducted an in camera hearing
with defendant and his attorney. After the hearing, the court reconvened and said there
was no substantial evidence defendant was incompetent, and his jury trial continued.
       On January 12, 2018, immediately after Deputy Reuter completed his trial
testimony, defendant addressed the court and declared there should be a mistrial because
he disagreed with his attorney for failing to lay a foundation aid a foundation for Reuter’s
testimony. The court denied the motion and the trial continued.




       Defense counsel never made a motion to reduce defendant’s prior convictions to
       6
misdemeanors pursuant to Proposition 47.


                                            15.
       On the same day, after Deputy Pinheiro’s testimony, defense counsel asked the
court to conduct another section 1368 inquiry because defendant made statements that
indicated he did not understand what was going on. Defendant addressed the court, said
he understood what was going on and they were there for a jury trial, and he was
competent. Defendant also said he wanted a mistrial. The court asked defendant if he
knew the trial was going on. Defendant said he knew that. The court declined to make
any additional findings and the trial continued.
                          INSTRUCTIONS AND ARGUMENT
       The court instructed the jury with CALCRIM No. 220 about the People’s burden
of proof beyond a reasonable doubt. The jury also received CALCRIM No. 222, that
“[n]othing that the attorneys say is evidence. In their opening statements and closing
arguments, the attorneys discuss the case, but their remarks are not evidence. Their
questions are not evidence. Only the witnesses’ answers are evidence. The attorneys’
questions are significant only if they helped you to understand the witnesses’ answers.
Do not assume that something is true just because one of the attorneys asked a question
that suggested it was true.”
       The court instructed the jury on several lesser included offenses. As to count 1,
attempted murder of a peace officer, the jury was instructed on attempted voluntary
manslaughter based on imperfect self-defense. As to count 2, assault on a peace officer,
the jury was instructed on assault with a deadly weapon and simple assault. As to
count 4, resisting an executive officer by threats or violence, the jury was instructed on
resisting without force or violence. In count 5, removing and taking an officer’s firearm
while resisting arrest, the jury received instructions on taking or attempting to take an
officer’s firearm.
The prosecutor’s closing argument
       The prosecutor reviewed the elements of the charged offenses and began with
count 6, violation of the restraining order.

                                               16.
       As to count 5, removing and taking an officer’s firearm while resisting arrest, the
prosecutor urged the jury to review the body-cam videotape that showed defendant
willfully resisted Deputy Reuter, and cited Reuter’s testimony that after the body camera
video ended, defendant unlatched the lock and started to remove the gun from the holster,
and Reuter struggled to regain control of his weapon from defendant.
       As to count 4, resisting an executive officer by threats or violence, the prosecutor
argued the elements were similar to what she had just reviewed for count 5, and again
cited the body camera videotape as evidence that defendant violently resisted and fought
with Deputy Reuter. The prosecutor also cited the transcript from the body camera video,
where defendant threatened to tie up Reuter with a rope, particularly since Reuter had
found a rope in defendant’s pocket and defendant had retrieved it from the ground; and
defendant’s threat to kill Reuter. “That entire course of conduct is resisting an executive
officer.”
       As to count 3, criminal threats, the prosecutor clarified the charge was based on
defendant’s “very clear threat” to kill Deputy Reuter, as heard on the body camera video
and shown in the transcript. The prosecutor argued defendant’s statement that he was
going to tie him up with the rope “help[ed] effectuate the threat and also ma[de] is
believable for Deputy Reuter” The prosecutor again played the body camera video and
cited the jury to review the transcript in support of her argument on these charges,
particularly where defendant resisted and struggled with Reuter and made the threats.
       Turning to count 2, assault with a deadly weapon on a peace officer, the
prosecutor cited defendant’s attack on Deputy Reuter when they were on the ground,
defendant placed his arm around Reuter’s neck and choked him, and he obtained control
of the handcuffs and repeatedly hit him.
       Finally, the prosecutor addressed count 1, attempted murder on a peace officer,
and explained, “this is really what this case boils down to.” The prosecutor argued there
was evidence of premeditation because defendant initially did not resist Deputy Reuter,

                                            17.
but then decided to assault him when he realized he was going to jail. The prosecutor
also argued defendant had the intent to kill based on his threats to kill Reuter that could
be heard on the body camera video. Defendant repeatedly escalated the situation when
he jumped on top of him, put his arm around his neck to choke him, took away his
handcuffs and repeatedly hit him in the chest, and tried to take Reuter’s service weapon
away from him. “Why go for somebody’s firearm if you don’t plan on using it?”
Defense counsel’s closing argument
       Defense counsel began by asking the jury to be aware of “three things on this case,
and I need to ask you three questions when you go back there.”7 Counsel then stated:

       “I am going only to address Count[s] 5 and 1. I was here present with all of
       you and heard all the testimony, and I believe there is sufficient evidence
       for you to make determinations … as to all counts except 1 and 5. I need
       you to ask three questions when evaluating the evidence on Count[s] 5 and
       1.”8
       Defense counsel started with count 5, removing and taking an officer’s firearm
while resisting arrest “because it ties directly into Count 1,” attempted murder of a peace
officer. “The question you have to ask yourself as to Count 5, is whether or not
[defendant] actually took Deputy Reuter’s firearm. There’s conflicting testimony.”
Counsel cited defendant’s testimony that he never took the weapon, and Brandon
Woods’s testimony that he never saw defendant trying to take the weapon. Counsel
argued that even if the jury believed Reuter’s account, there was still insufficient
evidence to convict on count 5 because defendant “never physically removed [the gun]
from the holster. It came out of the holster about halfway … but Deputy Reuter had
possession of that firearm throughout the physical altercation.”


       7   Defense counsel waived making an opening statement.
       8In issue I, post, we will address defendant’s argument that defense counsel
improperly conceded defendant’s guilty on counts 2, 3, 4, and 6 without consulting
defendant or defendant being advised of his constitutional rights.


                                             18.
       Defense counsel said he also wanted the jury to consider “what was [defendant’s]
mindset that day, you gotta [sic] ask yourself whether or not he truly believed he was
acting in self-defense.” Counsel conceded defendant threatened Deputy Reuter, based on
the statements that could be heard on the body camera videotape. Counsel also conceded
defendant’s belief that Reuter was impersonating an officer to rob him may have been
irrational and unreasonable, but that would not support the charged offense of attempted
murder. Instead, counsel urged the jury to consider the lesser offense of attempted
voluntary manslaughter based on imperfect self-defense.
Rebuttal
       In rebuttal, the prosecutor argued defendant’s trial testimony was not credible and
inconsistent with the body camera footage and the testimony from other deputies about
his prior violent acts against them. The prosecutor argued there was no evidence
defendant believed Reuter was impersonating an officer because defendant consented to
the pat down search, he became violent when he realized he was going to be arrested, and
repeatedly said he was not going back to jail.
                          CONVICTIONS AND SENTENCE
       On January 16, 2018, the jury found defendant guilty of the charged offenses and
found the personal use enhancement true. The court found the prior conviction
allegations true.
       After the jury returned the verdicts, defendant addressed the court and said he
wanted to make a motion for a mistrial but did not state his reasons. The court advised
defendant to speak with his attorney.
       On March 14, 2018, the court continued the sentencing hearing and appointed
another attorney to investigate whether there were grounds for a new trial motion.




                                            19.
Defendant’s postverdict letters
       On or about March 27, 2018, defendant sent a letter to the court and claimed he
was being “tortured” by the sheriff’s department and demanded dismissal of his case and
immediate release.
       On May 13, 2018, defendant sent another letter to the court and again demanded
his immediate release and for the court clerk to “erase” all his outstanding cases from
“the computer system.”
The sentencing hearing
       On May 18, 2018, the court convened the sentencing hearing. The attorney
appointed to review the trial advised the court that he had reviewed the entirety of the
record and concluded there were no grounds for a new trial motion based on ineffective
assistance, and he had advised defendant of his conclusions.9
       The court sentenced defendant to 15 years to life for count 1, attempted murder of
a peace officer, doubled to 30 years to life as the second strike term; plus five years for
the prior serious felony enhancement, and five consecutive one-year terms for five prior
prison term enhancements. The court ordered one prior prison term enhancement
stricken since it was based on the same prior conviction as the strike offense and the prior
serious felony enhancement. The court stayed the terms imposed for counts 2 through 5
and imposed no additional time for misdemeanor count 6. The court awarded a total of
719 credits and dismissed several unrelated pending cases.10




       9 In contrast to prior hearings, defendant did not make any statements to disagree
with conflict counsel’s conclusions about a new trial motion, and he did not personally
address the court during the sentencing hearing.
       10On July 25, 2018, the court issued a corrected minute order and abstract to
address clerical errors.


                                             20.
Defendant’s postsentencing letters
       On or about June 18, 2018, defendant sent a letter to the court, claimed his case
had been dismissed, and demanded his immediate release because he had a “terminal
illness.”
       On or about June 21, 2018, defendant filed a motion for the trial court to recall and
dismiss his case, immediately release him, and claimed the court had dismissed his case
and he was erroneously transferred to state prison.
       On June 25, 2018, the court denied defendant’s requests for his immediate release.
       On July 6, 2018, defendant sent a letter to the court, again claimed his case had
been dismissed, and demanded his immediate release. Defendant further stated his due
process rights were violated because the People never produced a police report.
Defendant also sent a letter to the Governor of California to demand his immediate
release.
       On July 12, 2018, defendant sent a letter to the court and asked for the trial
transcripts.
       On July 13, 2018, defendant’s trial attorney filed a timely notice of appeal.
                                      DISCUSSION
I.     Defense Counsel’s Closing Argument
       Defendant contends that defense counsel improperly conceded his guilt on
counts 2, 3, 4, and 6 in closing argument when counsel said: “I am going only to address
Count[s] 5 and 1. I was here present with all of you and heard all the testimony, and I
believe there is sufficient evidence for you to make determinations … as to all counts
except 1 and 5.”
       As set forth above, counsel used closing argument to address count 1, attempted
murder of a peace officer, and count 5, resisting arrest and removing and taking an
officer’s firearm. Counsel did not address the elements of count 2, assault with a deadly
weapon on a peace officer; count 3, criminal threats; count 4, resisting an executive

                                             21.
officer by threats or violence; and count 6, misdemeanor violation of a domestic relations
court order.
       Defendant argues defense counsel’s closing argument amounted to “tacit
concessions of guilt” on the four counts he did not address, these “concessions” were
“tantamount to guilty pleas, and there was no evidence [he] voluntarily and intelligently
waived his constitutional trial rights,” in violation of his Sixth Amendment rights as
explained in McCoy v. Louisiana (2018) ___ U.S. ___ [138 S.Ct. 1500] (McCoy) and
People v. Farwell (2018) 5 Cal.5th 295 (Farwell).
       Defendant argues defense counsel’s “complete concession of guilt” on the four
counts was permissible only if defendant was advised of and gave knowing and voluntary
waivers of his constitutional rights on those charges. Defendant asserts that since such
advisements and waivers were not given, defense counsel’s concessions of guilt
constituted structural error and the mandates reversal of his convictions.
       A.      Plea Advisements
       “When a criminal defendant enters a guilty plea, the trial court is required to
ensure that the plea is knowing and voluntary. [Citation.] As a prophylactic measure, the
court must inform the defendant of three constitutional rights – the privilege against
compulsory self-incrimination, the right to trial by jury, and the right to confront one’s
accusers – and solicit a personal waiver of each,” as required by Boykin v. Alabama
(1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal.3d 122. (People v. Cross (2015) 61
Cal.4th 164, 170.)
       “ ‘Under both the Sixth Amendment to the United States Constitution and article I,
section 15, of the California Constitution, a criminal defendant has the right to the
assistance of counsel.’ [Citations.] Generally, ‘[t]rial management is the lawyer’s
province: Counsel provides his or her assistance by making decisions such as “what
arguments to pursue, what evidentiary objections to raise, and what agreements to
conclude regarding the admission of evidence.” [Citation.] Some decisions, however,

                                             22.
are reserved for the client – notably, whether to plead guilty, waive the right to jury trial,
testify in one’s own behalf, and forgo an appeal.’ [Citations.] When counsel overrides a
defendant’s autonomy on a fundamental decision that is reserved for the client, the
defendant’s Sixth Amendment rights are violated. [Citation.] ‘A violation of the client’s
right to maintain his or her defense of innocence implicates the client’s autonomy (not
counsel’s effectiveness) ....’ [Citation.] Accordingly, such an error is structural and not
subject to harmless error review. [Citation.] [¶] We review the legal question of
whether defendant’s constitutional rights were violated de novo. [Citation.]” (People v.
Palmer (2020) 49 Cal.App.5th 268, 279–280.)
       In the event of a guilty plea or other conduct “tantamount” to a plea, “the record
must demonstrate that the defendant voluntarily and intelligently waived his
constitutional trial rights. [Citations.]” (Farwell, supra, 5 Cal.5th at p. 300.)
       “The starting point for our analysis, therefore, is whether defense counsel’s
concession of guilt during argument … was tantamount to a guilty plea. If not, there was
no error. If so, the concession was permissible only if based on a knowing and informed
waiver by appellant of his right to trial on that count. [Citation.]” (People v. Lopez
(2019) 31 Cal.App.5th 55, 63, fn. omitted (Lopez).)
       B.     Lucas and Cain
       “Defense counsel must not argue against his or her client [citation], but it is settled
that it is not necessarily incompetent for an attorney to concede his or her client’s guilt of
a particular offense. [Citations.] It is also settled that counsel’s concession of guilt on
one or more charges at the guilt phase of a capital trial is not the equivalent of a guilty
plea, requiring defendant’s express waiver. [Citations.]” (People v. Lucas (1995) 12
Cal.4th 415, 446–447 (Lucas).)
       In Lucas, the defendant argued defense counsel was prejudicially ineffective
during closing argument when he admitted the defendant was at the crime scene and
“probably committed the murders.” The defendant asserted his attorney could not

                                              23.
concede his guilt unless he expressly waived his constitutional rights. (Lucas, supra, 12
Cal.4th at p. 446.) Lucas declined to find counsel made “an incompetent tactical choice
to admit that [the] defendant was at the scene and probably committed the homicides, but
to argue his intoxication negated the mental elements necessary for felony murder or
premeditated murder. After all, [the] defendant’s bloody fingerprint was found at the
scene, [the] defendant’s hand was cut, blood consistent with his blood, but not with the
victims’, was found in their home, and a trail of blood led from the scene of the crime to
[the] defendant’s home. In addition, the bloody knife found at the scene was a knife like
one [the] defendant had owned, and blood on [the] defendant’s clothing was consistent
with the blood of one of the victims. Finally, when he was interrogated by the police,
[the] defendant admitted cutting his hand inside the victims’ house and identified the
murder weapon as his own. [¶] Given this evidence, ‘ “[i]t is entirely understandable
that trial counsel ... made no sweeping declarations of his client’s innocence but instead
adopted a more realistic approach .... As stated in a recent case, ‘good trial tactics
demanded complete candor’ with the jury. [Citations.] Under the circumstances we
cannot equate such candor with incompetence.” ’ [Citations.]” (Id. at p. 447.)
       In People v. Cain (1995) 10 Cal.4th 1 (Cain) (overruled on other grounds in
People v. Moon (2005) 37 Cal.4th 1, 17), defense counsel told the jury during closing
argument that the defendant was guilty of burglary and multiple counts of felony murder.
On appeal, the defendant argued these statements were the equivalent of guilty pleas on
those charges, and the trial court was required to obtain a plea waiver. (Cain, at pp. 29–
30.) Cain rejected these arguments:

               “We have held trial counsel’s decision not to contest, and even
       expressly to concede, guilt on one or more charges at the guilt phase of a
       capital trial is not tantamount to a guilty plea requiring a Boykin-Tahl
       waiver. [Citations.] It is not the trial court’s duty to inquire whether the
       defendant agrees with his counsel’s decision to make a concession, at least
       where, as here, there is no explicit indication the defendant disagrees with
       his attorney’s tactical approach to presenting the defense. [Citations.]”


                                             24.
       (Id. at p. 30, italics added; see also People v. Freeman (1994) 8 Cal.4th
       450, 497; People v. Hendricks (1987) 43 Cal.3d 584, 592–594.)
       Based on Lucas and Cain, defense counsel’s statements in closing argument were
not tantamount to a guilty plea and the court was not required to advise defendant and
obtain a waiver of his constitutional rights pursuant to Boykin-Tahl. Defense counsel did
not concede or stipulate to defendant’s guilt in closing argument. Instead, he said that he
believed there was “sufficient evidence for you to make determinations … as to all
counts except [counts] 1 and 5,” which alleged attempted murder, and resisting arrest and
removing and taking an officer’s firearm. (Italics added.) In making this argument,
defense counsel was responding to the prosecutor’s argument that there was no dispute
defendant violated the restraining order to support that charge in count 6, and the
videotape and audio from Deputy Reuter’s body camera showed that defendant assaulted,
resisted, and threatened Reuter, to support the charges in counts 2, 3, and 4. Counsel
never conceded defendant’s guilt or said anything to contradict the court’s instructions
that the People had the burden of proving the element of all the charged offenses beyond
a reasonable doubt, but instead focused the jury on the charges that were not based on
actions depicted in the body camera videotape. Counsel’s statements did not require the
court to give the Boykin-Tahl advisements.
       C.     Nixon, McCoy, and Farwell
       Defendant contends that Lucas and Cain have been effectively overruled, and
defense counsel’s argument violated his Sixth Amendment rights and constituted
structural error under McCoy and Farwell.
              1.     Nixon
       Before addressing those cases, we first examine Florida v. Nixon (2004) 543 U.S.
175 (Nixon), where the court addressed whether the Constitution bars defense counsel
from conceding a capital defendant’s guilt at trial “when [the] defendant, informed by
counsel, neither consents nor objects.” (Id. at p. 178.) In that case, defense counsel



                                             25.
explained several times to the defendant a proposed guilt-phase concession strategy, but
the defendant was unresponsive. (Id. at p. 186.) Nixon held that “[w]hen counsel
informs the defendant of the strategy counsel believes to be in the defendant’s best
interest,” and the defendant remains silent, “counsel’s strategic choice is not impeded by
any blanket rule demanding the defendant’s explicit consent.” (Id. at pp. 175, 181, 192.)
              2.     McCoy
       Defendant primarily relies on McCoy, supra, 138 S.Ct. 1500 to argue his attorney
violated his Sixth Amendment rights. In McCoy, the court distinguished the case from
the situation presented in Nixon. The defendant in McCoy was charged with murdering
three members of his estranged wife’s family and faced the death penalty. (Id. at
pp. 1505–1506.) In contrast to Nixon, the defendant in McCoy “vociferously” maintained
his innocence and claimed an alibi defense. (McCoy, at p. 1506.) Based on the
overwhelming nature of the evidence, however, defense counsel decided to concede the
defendant’s guilt for the murders to avoid the death penalty. (Ibid.) Prior to trial, the
defendant learned of counsel’s decision. The defendant was “ ‘furious,’ ” expressly told
counsel not to make the concession, and to seek acquittal; counsel knew the defendant
was completely opposed to conceding guilt. The defendant attempted to have counsel
relieved as a result of this conflict between them and the court denied the motion. (Ibid.)
       Despite the defendant’s objections, defense counsel told the jury in his opening
statement in the guilt phase that “there was ‘no way reasonably possible’ that they could
hear the prosecution’s evidence and reach ‘any other conclusion than [the defendant] was
the cause of these individuals’ death.’ [Citation.]” (McCoy, supra, 138 S.Ct. at p. 1506.)
Out of the jury’s “earshot,” the defendant objected and told the court that his attorney
“was ‘selling [him] out’ by maintaining that [he] ‘murdered [his] family.’ [Citation.]”
The court overruled the defendant’s objections. (Ibid.) Defense counsel continued his
opening statement and told the jury “the evidence is ‘unambiguous,’ ‘my client
committed three murders.’ [Citation.]” (Id. at pp. 1506–1507.)

                                             26.
       During the trial in McCoy, the defendant testified that he was innocent and gave an
alibi defense. In closing argument, defense counsel “reiterated that [the defendant] was
the killer,” and told the jury that “he ‘took [the] burden off of [the prosecutor].’
[Citation.]” (McCoy, supra, 138 S.Ct. at p. 1507.) The jury convicted him of three
counts of first degree murder. At the penalty phase, defense counsel again conceded the
defendant committed the murders but urged mercy because of his serious mental and
emotional issues. The jury returned three death verdicts. (Ibid.)
       McCoy reversed the defendant’s convictions and explained that “[t]rial
management is the lawyer’s province: Counsel provides his or her assistance by making
decisions such as ‘what arguments to pursue, what evidentiary objections to raise, and
what agreements to conclude regarding the admission of evidence.’ [Citation.] Some
decisions, however, are reserved for the client – notably, whether to plead guilty, waive
the right to a jury trial, testify in one’s own behalf, and forgo an appeal. [Citation.] [¶]
Autonomy to decide that the objective of the defense is to assert innocence belongs in
this latter category.” (McCoy, supra, 138 S.Ct. at p. 1508.)

       “Just as a defendant may steadfastly refuse to plead guilty in the face of
       overwhelming evidence against her, or reject the assistance of legal counsel
       despite the defendant’s own inexperience and lack of professional
       qualifications, so may she insist on maintaining her innocence at the guilt
       phase of a capital trial. These are not strategic choices about how best to
       achieve a client’s objectives; they are choices about what the client’s
       objectives in fact are. [Citations.]

               “Counsel may reasonably assess a concession of guilt as best suited
       to avoiding the death penalty, as [the defendant’s trial attorney] did in this
       case. But the client may not share that objective. He may wish to avoid,
       above all else, the opprobrium that comes with admitting he killed family
       members. Or he may hold life in prison not worth living and prefer to risk
       death for any hope, however small, of exoneration. [Citations.] When a
       client expressly asserts that the objective of ‘his defence’ is to maintain
       innocence of the charged criminal acts, his lawyer must abide by that
       objective and may not override it by conceding guilt. [Citations.]” (Id. at
       pp. 1508–1509, underline added.)


                                              27.
       McCoy distinguished Nixon because the defense attorney in that case did not
negate the defendant’s autonomy “by overriding [the defendant’s] desired defense
objective, for [the defendant in Nixon] never asserted any such objective” and “ ‘was
generally unresponsive’ during discussions of trial strategy, and ‘never verbally approved
or protested’ counsel’s proposed approach” and only complained after trial. (McCoy,
supra, 138 S.Ct. at p. 1509, citing Nixon, supra, 543 U.S. at pp. 181, 185.) In contrast to
Nixon, the defendant in McCoy opposed his attorney’s assertion of guilt “at every
opportunity, before and during trial, both in conference with his lawyer and in open court.
[Citations.]” (McCoy, at p. 1509.)
       “If a client declines to participate in his defense, then an attorney may permissibly
guide the defense pursuant to the strategy she believes to be in the defendant’s best
interest. Presented with express statements of the client’s will to maintain innocence,
however, counsel may not steer the ship the other way. [Citation.]” (McCoy, supra, 138
S.Ct. at p. 1509.) When the defendant expressly disagreed with his attorney about
conceding he committed the murders, “it was not open to [the attorney] to override [the
defendant’s] objection.” (Ibid.)
       McCoy concluded defense counsel’s admission of a client’s guilt over the client’s
express objection resulted in structural error and required a new trial because the error
blocked “the defendant’s right to make the fundamental choices about his own defense.
[Citation.]” (McCoy, supra, 138 S.Ct. at p. 1504.) Once the defendant communicated to
the court and counsel that he “strenuously” objected to counsel’s proposed strategy of
conceding guilt, “a concession of guilt should have been off the table,” and the court’s
allowance of counsel’s admission of the defendant’s guilt “despite [his] insistent
objections was incompatible with the Sixth Amendment.” (Id. at p. 1512.)
              3.     Farwell
       Defendant also claims his case is similar to the situation addressed in Farwell,
supra, 5 Cal.5th 295, where the defendant was charged with gross vehicular

                                            28.
manslaughter and misdemeanor driving with a suspended license. During trial, the
parties entered into a factual stipulation admitting all the elements of the misdemeanor
charge. The court read the stipulation to the jury and instructed the jury that it must
accept the stipulated facts as true. (Id. at pp. 298–299.)
       Farwell reversed the defendant’s conviction and held that a “stipulation that
admits all of the elements of a charged crime necessary for a conviction is tantamount to
a guilty plea. [Citations.]” (Farwell, supra, 5 Cal.5th at pp. 299–300.)11 The trial court
failed to advise the defendant “of the constitutional rights implicated by a guilty plea or
the stipulation. Nor did it solicit a personal waiver of those rights.” (Id. at p. 299.)
Defense counsel’s stipulation “conclusively established the stipulated facts as true and
completely relieved the prosecution of its burden of proof” on the misdemeanor count.
(Id. at p. 300.) “While the jury was still required to return a verdict on that count, its
limited function did not amount to a jury trial in the constitutional sense” because the
court instructed the jury to find the defendant guilty on that count. (Ibid.)
       Farwell further held that it did not have to decide whether the circumstances
“affirmatively demonstrate” that the defendant was aware of his constitutional rights “as
a general matter. Instead, we find the record insufficient for another reason: There is no
affirmative showing that [the defendant] understood he was waiving his trial rights by
virtue of the stipulation entered on his behalf.” (Farwell, supra, 5 Cal.5th at p. 306.)

       “When [the defendant’s] counsel entered the stipulation, [the defendant]
       had rejected the plea offer and was in the midst of a jury trial. The trial
       court had refused to accept his no contest plea to count 2. [The defendant]
       would correctly have understood that he was accused of both crimes and
       that the prosecution bore the burden of proving him guilty. There is no
       affirmative evidence that [the defendant] understood his stipulation would
       conclusively establish all of the elements of the misdemeanor crime and


       11McCoy was decided on May 14, 2018. Farwell was filed a few weeks later, on
June 21, 2018, but does not cite to McCoy.


                                              29.
       make the guilty verdict a foregone conclusion. [Citation.]” (Id. at pp. 307–
       308, italics added, fn. omitted.)
       Farwell concluded “[t]he rule requiring a constitutionally valid waiver of trial
rights by a criminal defendant applies here because this particular kind of stipulation is
tantamount to a guilty plea.” (Farwell, supra, 5 Cal.5th at p. 308.) The record failed “to
affirmatively show that [the defendant] understood his counsel’s stipulation had the effect
of waiving his constitutional trial rights,” and reversed the conviction since “[t]he
stipulation was the only basis for the jury’s misdemeanor verdict.” (Id. at p. 298, italics
added.)
       D.     Application of McCoy and Farwell
       Several cases have addressed whether McCoy and Farwell apply when defense
attorneys make concessions in closing arguments in the absence of their clients’ consent
and waiver of constitutional rights.
       In Lopez, supra, 31 Cal.App.5th 55, the defendant ran over a motorcyclist while
intoxicated, and he was charged and convicted of second degree murder and felony hit
and run. In both his opening statement and closing argument, defense counsel conceded
the defendant’s guilt of felony hit and run and instead focused on the murder charge. The
defendant argued the concession was “tantamount to a guilty plea” on the hit and run
charge and relieved the prosecution of its burden of proof, as prohibited by McCoy and
Farwell. (Lopez, at pp. 62, 64.)
       Lopez distinguished the case from Farwell because “there was no stipulation
admitting the elements of the hit and run as an evidentiary matter. Instead, the jury was
instructed that the prosecution had to prove guilt on all counts beyond a reasonable doubt
and that statements by counsel were not evidence. Thus, the prosecution was still
required to present ‘competent, admissible evidence establishing the essential elements’
of each charge. [Citation.]” (Lopez, supra, 31 Cal.App.5th at p. 64.) Lopez rejected the
defendant’s attempt to extend Farwell to a concession made during closing argument:



                                             30.
“Indeed, courts have repeatedly distinguished between such circumstances and a guilty
plea or its equivalent. [Citations.]” (Lopez, at p. 65.)
       Lopez also rejected the defendant’s reliance on McCoy because there was “no
evidence that [the defendant] raised any objection to his counsel’s decision to concede
guilt on the hit-and-run charge. Nevertheless, [the defendant] urges us to apply McCoy’s
analysis of a defendant’s constitutional right to control the objectives of his or her own
defense to cases, such as this one, where the defendant has not expressly raised an
objection.” (Lopez, supra, 31 Cal.App.5th at p. 66.) “[W]e have found no authority, nor
has [the defendant] cited any, allowing extension of McCoy’s holding to a situation where
the defendant does not expressly disagree with a decision relating to his right to control
the objective of his defense.” (Ibid.; see also People v. Burns (2019) 38 Cal.App.5th 776,
779, 781–783 [McCoy and Farwell not violated when defense counsel conceded issues,
counsel’s argument did not amount to a stipulation, and record was silent as to whether
defendant disagreed or objected]; People v. Franks (2019) 35 Cal.App.5th 883, 888–891
[McCoy not violated when no evidence defendant disagreed with defense counsel’s
concessions]; People v. Bernal (2019) 42 Cal.App.5th 1160, 1166 [McCoy and Farwell
not violated where no evidence that defendant directed his attorney not to concede any
issues and counsel’s argument was not a stipulation].)
       In People v. Eddy (2019) 33 Cal.App.5th 472 (Eddy), the court found the
circumstances of defense counsel’s closing argument concession were identical to McCoy
and reversed the defendant’s conviction for first degree murder. In his opening
statement, defense counsel outlined the defense theory of factual innocence and that
another person committed the murder. In closing argument, however, defense counsel
conceded defendant committed voluntary manslaughter, and argued he was not guilty of
first or second degree murder. The defendant was convicted of first degree murder.
(Eddy, at p. 477.) At a postconviction Marsden hearing, the defendant told the court that
he had disagreed with defense counsel’s decision to argue for voluntary manslaughter

                                             31.
prior to closing argument, and that he told his attorney that he wanted to continue with
his defense of factual innocence. (Eddy, at p. 478.) Defense counsel admitted he
discussed his strategy with the defendant and knew about his opposition prior to giving
his closing argument but went with what he thought was best for the defendant in his
professional opinion. (Id. at pp. 477–478.)
       Eddy held that “on this record,” defendant’s Sixth Amendment rights were
violated and found “no meaningful basis upon which to distinguish this case from
McCoy’s recognition of a defendant’s absolute right to maintain innocence as the
objective of his defense.” (Eddy, supra, 33 Cal.App.5th at p. 477.) Eddy found it was
clear from the Marsden hearing that the defendant instructed his attorney prior to closing
argument not to concede he was guilty of manslaughter. (Eddy at pp. 481482.)

       “[W]hile defendant did not object during closing argument after his counsel
       conceded his guilt of voluntary manslaughter, we do not think preservation
       of the Sixth Amendment right recognized in McCoy necessarily turns on
       whether a defendant objects in court before his or her conviction. Rather,
       the record must show (1) that defendant’s plain objective is to maintain his
       innocence and pursue an acquittal, and (2) that trial counsel disregards that
       objective and overrides his client by conceding guilt. [Citation.] Although
       such evidence may come in the form of a defendant objecting during
       argument, on this record we conclude McCoy applies here.” (Id. at
       pp. 482–483; see also People v. Flores (2019) 34 Cal.App.5th 270, 274–
       275, 280–282 [Defendant’s Sixth Amendment rights were violated pursuant
       to McCoy when defendant unambiguously objected at a pretrial Marsden
       hearing that his attorney wanted to concede against his wishes].)
       E.     Analysis
       Defendant asserts that as in McCoy, his attorney violated his Sixth Amendment
rights when he conceded in closing argument that defendant committed four of the six
counts, and as in Farwell, the concessions were “tantamount to guilty pleas, as counsel
agreed there was sufficient evidence for ‘all of the elements of a charged crime necessary
to a conviction’ and ‘relieved the prosecution of its burden of proof.’ ”




                                              32.
       We disagree. First, defense counsel did not tell the jury that defendant was guilty
of any of the charged offenses.
       Second, even if counsel’s argument constituted a concession, there is nothing in
the record to suggest defendant expressed his “intransigent and unambiguous objection”
to defense counsel’s closing argument, as required by McCoy. (McCoy, supra, 138 S.Ct.
at p. 1507.) As set forth in the procedural history, defendant repeatedly addressed the
court throughout these proceedings where he expressed his disapproval of the court’s
rulings, demanded several Marsden hearings, disagreed with his attorney’s decision to
request a competency hearing, and demanded a plea offer from the prosecutor. In
contrast to those instances, defendant did not make any statements to the court or request
another Marsden hearing before or after closing argument. After his conviction,
defendant said he wanted to make a motion for mistrial but did not complain about
closing argument. The court appointed another attorney to determine whether a new trial
motion should be filed. When the attorney stated that such a motion was not warranted,
defendant did not voice his objections.
       Defendant argues Farwell also controls the outcome of this case because defense
counsel’s argument was “tantamount to a guilty plea,” effectively advised the jury to
convict defendant of the four counts and eliminated the People’s burden of proof.
(Farwell, supra, 5 Cal.5th at pp. 298, 307.) In contrast to Farwell, however, defense
counsel’s closing argument was not tantamount to a concession of guilt because his
statements alone could not have resulted in defendant’s conviction. The jury was
instructed on the People’s burden of proof and that the statements of the attorneys did not
constitute evidence, and the court never instructed the jury that counsel’s argument
negated those instructions. “[T]here was no stipulation admitting the elements of the [the
charged offenses] as an evidentiary matter. Instead, the jury was instructed that the
prosecution had to prove guilt on all counts beyond a reasonable doubt and that
statements by counsel were not evidence. Thus, the prosecution was still required to

                                            33.
present ‘competent, admissible evidence establishing the essential elements’ of each
charge. [Citation.]” (Lopez, supra, 31 Cal.App.5th at p. 64.)
       While defense counsel said there was “sufficient evidence” for the jury “to make
determinations in all but counts 1 and 5,” he did not tell the jury to conclude defendant
was guilty of all charges. Thus, defense counsel’s argument did not alter or limit the
jury’s role in determining defendant’s guilt. (See Lopez, supra, 31 Cal.App.5th at p. 64.)
Even if counsel’s argument amounted to a concession, the reasoning in Farwell has not
been extended to concessions made by a defense attorney in closing argument. (See, e.g.,
Bernal, supra, 42 Cal.App.5th at pp. 1166–1167; Burns, supra, 38 Cal.App.5th at
pp. 782–784; Lopez, supra, 31 Cal.App.5th at pp. 63–67.)
       Defendant concedes that unlike McCoy, “there is no evidence in the record
[defendant] objected to defense counsel’s strategy,” but argues that his plea of not guilty,
and his trial testimony that he was innocent of all charges, was sufficient to show his
disagreement with counsel’s decision to concede guilt on four counts. We note that none
of the cases have held that defendant’s plea of not guilty was sufficient to preserve his
objections under McCoy. A similar argument was rejected in In re Smith (2020) 49
Cal.App.5th 377 (Smith), which held McCoy did not apply to a situation where the
defendant confessed to the police that he killed the victim, then pleaded not guilty, and
testified at trial that he was innocent and lied in his confession. The prosecutor asserted
in closing argument that the defendant was guilty of first degree murder. In response,
defense counsel argued the offense was second degree murder. The defendant again
interrupted and said he did not do it. The court held an immediate hearing, and defense
counsel said he advised the defendant that the jury would not believe his trial testimony,
and the best strategy was to argue he was only guilty of the lesser offenses. (Smith, at
pp. 389–390.)
       Smith held that while the defendant pleaded not guilty and testified that he was
innocent, McCoy did not apply to counsel’s concession because the defendant “did not

                                            34.
object or seek to substitute counsel prior to the defense counsel’s closing argument. He
did not ‘vociferously insist’ that he did not engage in the charged acts prior to counsel’s
argument, although he had been made aware of the change of strategy, and he did not
‘adamantly object[] to any admission of guilt’ when informed, before the defense closing
argument, that the jury would not buy it.” (Smith, supra, 49 Cal.App.5th at p. 390.)
Smith further held that while the defendant objected during closing argument, “it was
after the concession had been made, so it cannot be said that at the time counsel made the
concession, it was over [the defendant’s] intransigent and unambiguous objection.”
(Ibid.)
          In this case, defendant insisted during the pretrial hearings that he wanted to go to
trial but also demanded the People offer a plea agreement, indicating that he was willing
to plead no contest or guilty to some of the charges. While Smith held that objections
after closing argument were not consistent with McCoy error, defendant never made the
same postargument complaints as raised in Smith, even though he regularly addressed the
court when he wanted to complain or object about something. After the verdicts,
defendant said he wanted a “mistrial,” but he did not claim that defense counsel made
concessions in closing argument against his wishes. The court appointed another
attorney to determine whether a new trial motion should be filed. At the sentencing
hearing, the new attorney advised the court that there was no basis for a new trial motion,
and defendant did not interrupt or object to the decision not to file such a motion. As in
Smith, defendant did not indicate that he disagreed with counsel’s strategy prior to
closing argument.
          Defendant further asserts that his apparent failure to tell defense counsel that he
did not want him to concede anything is irrelevant, because there was no evidence that
counsel conferred with him prior to closing argument and told him about what defendant
was a concession of guilt on four counts. Defendant argues that as in Farwell, a silent
record is insufficient, and the record must affirmatively show he understood the

                                                35.
constitutional impact of counsel’s concession and voluntarily waived his constitutional
rights.
          One of the duties of an attorney is “to consult with the defendant on important
decisions….” (Strickland v. Washington (1984) 466 U.S. 668, 688.) As explained in
Cain, it was “not the trial court’s duty to inquire whether the defendant agrees with his
counsel’s decision to make a concession, at least where … where is no explicit indication
the defendant disagrees with his attorney’s tactical approach to presenting the defense.”
(Cain, supra, 10 Cal.4th at p. 30.) In this case, there is no evidence defense counsel
failed in his duties and, in the absence of evidence to the contrary, there is a “strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance. [Citation.]” (People v. Maury (2003) 30 Cal.4th 342, 389.)
II.       The Prior Serious Felony Enhancement
          The court found true the allegation that defendant had one prior serious felony
enhancement (§ 667, subd. (a)) and imposed a consecutive five-year term.
          At the time of the sentencing hearing in this case, the court was statutorily
required to impose the section 667, subdivision (a) enhancement and did not have any
authority to strike or dismiss it. (§ 667, former subd. (a)(1); § 1385, former subd. (b).)
          Effective January 1, 2019, sections 667 and 1385 were amended by Senate Bill
No. 1393 (2017–2018 Reg. Sess.; Senate Bill 1393) to remove the prohibitions on
striking or dismissing a prior serious felony enhancement. (See Stats. 2018, ch. 1013,
§§ 1–2.) The amended statutes apply retroactively to all cases that are not yet final.
(People v. Stamps (2020) 9 Cal.5th 685, 699; People v. Garcia (2018) 28 Cal.App.5th
961, 971‒973; People v. Zamora (2019) 35 Cal.App.5th 200, 208.)
          Defendant contends, and the People concede, that the amendments enacted by
Senate Bill 1393 are retroactive and this case should be remanded for the court to decide
whether to exercise its discretion to dismiss the prior serious felony enhancement since



                                               36.
the record does not show the court would not have exercised its discretion. We agree that
remand is appropriate.
III.   The Prior Prison Term Enhancements
       After the jury found defendant guilty of the charged offenses, the court found true
the allegations that defendant had six prior prison term enhancements (§ 667.5,
subd. (b)). The court imposed five consecutive one-year terms for the enhancements and
ordered one enhancement stricken, since it was based on the same underlying conviction
as the prior serious felony conviction.
       Defendant contends, and the People concede, that the court’s true findings to the
six prior prison term enhancements and the five consecutive one-year terms that it
imposed, must be stricken.
       Effective January 1, 2020, Senate Bill No. 136 (2018–2019 Reg. Sess.) amended
section 667.5, subdivision (b), to limit prior prison term enhancements to only prior terms
that were served for sexually violent offenses as defined by Welfare and Institutions
Code section 6600, subdivision (b). (§ 667.5, subd. (b), as amended by Stats. 2019,
ch. 590, § 1, eff. Jan. 1, 2020 (Senate Bill 136).) The parties further agree that none of
defendant’s prior prison terms were served for a sexually violent offense. On remand, the
court shall strike its prior true findings and the five years imposed for those
enhancements.12

       12 In defendant’s opening brief, he argued the terms imposed for the prior prison
term enhancements had to be stricken because defense counsel was prejudicially
ineffective. Defendant argued that during the pretrial phase of this case, defense counsel
should have filed a petition pursuant to Proposition 47 to reduce the underlying prior
felony convictions to misdemeanor offenses, and that would have prevented the court
from finding the enhancements true and imposing the terms.
        Thereafter, defendant filed a supplemental brief that was based on the enactment
of Senate Bill 136, as set forth above, and argued the prior prison term enhancements
must be stricken. In raising this argument, defendant acknowledged in his supplemental
brief that if the prior prison term enhancements are stricken based on Senate Bill 136,
then that would moot the Proposition 47 argument he raised in his opening brief. Given

                                             37.
IV.    Credits
       Defendant contends, and the People concede, that the calculation of defendant’s
credits must be corrected. Since the matter is being remanded, the superior court shall
address this issue and correct the abstract of judgment accordingly.
                                      DISPOSITION
       The matter is remanded for the court to consider whether to exercise its discretion
to dismiss the five-year term imposed for the section 667, subdivision (a) prior serious
felony enhancement. On remand, the court shall also strike the true findings and the
terms imposed for the section 667.5, subdivision (b) prior prison term enhancements, and
recalculate defendant’s credits. The trial court shall prepare and forward to all
appropriate parties a certified copy of an amended abstract of judgment.
       In all other respects, the judgment is affirmed.



                                                                         POOCHIGIAN, J.
WE CONCUR:



HILL, P.J.



MEEHAN, J.




our conclusion that the prior prison term enhancements must be stricken, we accept
defendant’s concession and need not reach his Proposition 47 argument.


                                            38.